EXHIBIT 10.4

FORM OF STATEMENT OF CONFIDENTIALITY, NON-DISCLOSURE

AND NON-COMPETE AGREEMENT BETWEEN ALCIS-CA AND

OUR EMPLOYEES, CONSULTANTS AND OTHER THIRD-PARTY CONTRACTORS

ALCiS HEALTH, INC.

CONFIDENTIAL INFORMATION AND INVENTIONS AGREEMENT

As an employee of ALCiS Health, Inc, its subsidiary or its affiliate (together,
the “Company”), and in consideration of the compensation now and hereafter paid
to me, I, the undersigned, agree to the following:

1. Maintaining Confidential Information

a. Company Information. I agree at all times during the term of my employment
and thereafter to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
trade secrets, confidential knowledge, data or other proprietary information
relating to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its clients,
consultants or licensees.

b. Former Employer Information. I agree that I will not, during my employment
with the Company, improperly use or disclose any proprietary information or
trade secrets of my former or concurrent employers or companies, if any, and
that I will not bring onto the premises of the Company any unpublished document
or any property belonging to my former or concurrent employers or companies, if
any, unless consented to in writing by said employers or companies.

c. Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm or corporation (except as necessary in carrying out my work for
the Company consistent with the Company’s agreement with such third party) or to
use it for the benefit of anyone other than for the Company or such third party
(consistent with the Company’s agreement with such third party) without the
express written authorization of the Board of Directors of the Company.

2. Retaining and Assigning Inventions and Original Works

a. Inventions and Original Works Retained by Me. I have attached hereto, as
Exhibit A, a list describing all inventions, original works of authorship,
developments, improvements, and trade secrets which were made by me prior to my
employment with the Company, which belong to me, which relate to the Company’s
proposed business and products, and which are not assigned to the Company; or,
if no such list is attached, I represent that there are no such inventions.

b. Inventions and Original Works Assigned to the Company. I agree that I will
promptly



--------------------------------------------------------------------------------

make full written disclosure to the Company, will hold in trust for the sole
right and benefit of the Company, and will assign to the Company all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, improvements or trade secrets which I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the employ
of the Company. I recognize, however, that Section 2870 of the California Labor
Code (as set forth in Exhibit B attached hereto) exempts from this provision any
invention as to which I can prove the following:

(i) It was developed entirely on my own time; and

(ii) No equipment, supplies, facilities or trade secrets of the Company were
used in its development; and

(iii) It either

(aa) does not relate, at the time the invention was conceived or reduced to
practice, to the Company’s business or to the Company’s actual or demonstrably
anticipated research and development; or

(bb) does not result from any work performed by me for the Company.

I acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” as that term is defined in
the United States Copyright Act (17 USCA, Section 101).

c. Maintenance of Records. I agree to keep and maintain adequate and current
written records of all inventions and original works of authorship made by me
(solely or jointly with others) during the term of my employment with the
Company. The records will be in the form of notes, sketches, drawings, and any
other format that may be specified by the Company. The records will be available
to and remain the sole property of the Company at all times.

d. Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title, and interest in and to any and all
inventions, original works of authorship, developments, improvements or trade
secrets whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

e. Obtaining Letters Patent and Copyright Registrations. I agree that my
obligation to assist the Company to obtain United States or foreign letters
patent and copyright registrations covering inventions and original works of
authorship assigned hereunder to the Company shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate for time actually spent by me at the Company’s request on such
assistance. If the Company is unable because of my mental or physical incapacity
or for any other reason to secure my signature to apply for or to pursue any
application for any United States or foreign letters patent or copyright
registrations covering inventions or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact, to act for and in my behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me. I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any patents or copyrights,
resulting from any such application for letters patent or copyright
registrations assigned hereunder to the Company.



--------------------------------------------------------------------------------

f. Exception to Assignments. I understand that the provisions of this Agreement
requiring assignment to the Company do not apply to any invention which
qualifies fully under the provisions of Section 2870 of the California Labor
Code, a copy of which is attached hereto as Exhibit B. I will advise the Company
promptly in writing of any inventions, original works of authorship,
developments, improvements or trade secrets that I believe meet the criteria in
Subparagraphs 2b(i), (ii), and (iii) above; and I will at that time provide to
the Company in writing all evidence necessary to substantiate that belief. I
understand that the Company will keep in confidence and will not disclose to
third parties without my consent any confidential information disclosed in
writing to the Company relating to inventions that qualify fully under the
provisions of Section 2870 of the California Labor Code.

3. Conflicting Employment. I agree that, during the term of my employment with
the Company, I will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of my employment, nor will I
engage in any other activities that conflict with my obligations to the Company.

4. Returning Company Documents. I agree that, at the time of leaving the employ
of the Company, I will deliver to the Company (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items belonging to the Company, its successors or assigns. In
the event of the termination of my employment, I agree to sign and deliver the
“Termination Certification” attached hereto as Exhibit C.

5. Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

6. General Provisions

a. Governing Law. This Agreement will be governed by the laws of the State of
California.

b. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us. No modification of or amendment to
this Agreement, nor any waiver of any rights under this agreement, will be
effective unless in writing signed by the party to be charged. Any subsequent
change or changes in my duties, salary or compensation will not affect the
validity or scope of this Agreement.

c. Severability. If one or more of the provisions in this Agreement are deemed
void by law, then the remaining provisions will continue in full force and
effect.

d. Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors, and its assigns.

 

Date:                         

 

  Name:



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PRIOR INVENTIONS

AND ORIGINAL WORKS OF AUTHORSHIP

 

Title

 

Date

 

Identifying Number

or Brief Description

           

Name of Employee:                                                      



--------------------------------------------------------------------------------

EXHIBIT B

CALIFORNIA LABOR CODE SECTION 2870

EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

“(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”



--------------------------------------------------------------------------------

EXHIBIT C

ALCiS HEALTH, INC.

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to ALCiS Health, Inc., its subsidiaries, affiliates, successors
or assigns (together, the “Company”).

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Inventions Agreement signed by me, including the
reporting of any inventions and original works of authorship (as defined
therein), conceived or made by me (solely or jointly with others) covered by
that agreement.

I further agree that, in compliance with the Employee Confidential Information
and Inventions Agreement, I will preserve as confidential all trade secrets,
confidential knowledge, data or other proprietary information relating to
products, processes, know-how, designs, formulas, developmental or experimental
work, computer programs, data bases, other original works of authorship,
customer lists, business plans, financial information or other subject matter
pertaining to any business of the Company or any of its clients, consultants or
licensees.

 

Date:                         

 

  Name:



--------------------------------------------------------------------------------

Nondisclosure and Non-Circumvention Agreement

THIS AGREEMENT is made this      day of             , 2006 (the “Effective
Date”), by and between ALCIS HEALTH, INC. (“Company”) and
                                        
                                              (“Recipient”).

The undersigned intend to engage in discussions concerning the Company’s actual
or proposed technology, technology acquisitions (including but not limited to
acquisition of patented anti-inflammatory and liposomal delivery system
technologies), designs, concepts, innovations, products and/or services of
Company and plans, studies or projections with respect thereto, all of which are
non-public and unannounced, relating to the Company’s current and planned
products (hereinafter collectively referred to as the “Company Business”);

Whereas Recipient desires to obtain certain information for the sole purpose of
entering into a business or investment relationship with the Company,
understanding that the Contact Sources are important and valuable to the
Company’s current and future business ventures, and whereas Recipient has no
intent to partner with such Contact Sources in a manner which is not in
Company’s best interests;

Whereas, because such discussions may require disclosure of information
considered confidential and proprietary by Company, including the identity of
the current owner of the patented anti-inflammatory and liposomal delivery
system technologies, and because Company will participate in such discussions
only upon the understanding set forth herein, Recipient agrees with Company that
Recipient will maintain the secrecy of such information as set forth below;

For good and valuable consideration, which is hereby acknowledged as received,
the parties agree as follows:

(1) For the purposes of establishing and enforcing this Agreement, the parties
do hereby agree upon the following definitions as used herein:

“Representative Relationship” shall be interpreted to mean any agent, licensee,
employment or independent contractor relationship entered into for the purpose
of providing or receiving funds, license rights, technology, products and/or
services from or to the Contact Source.

“Contact Source” shall be interpreted to mean any person, partnership,
corporation or other legal entity, including but not limited to those persons,
partnerships, corporations or other legal entities with whom Company has a
current working relationship.

(2) For each Contact Source disclosed by Company, the term (“Term”) of this
Agreement shall commence on the Effective Date and continue until three
(3) years after the date Company’s contractual relationship with such Contact
Source terminates. The Term for any Contact Source shall extend to and continue
during any Company/Contact Source contract renewal periods. During the Term,
Recipient does hereby agree that neither Recipient nor Recipient’s employees,
agents, consultants, corporations, divisions, subsidiaries or partnerships or
any other person, group or entity associated with Recipient, will make contact
with, attempt to deal with or enter into (i) any competitive contract with such
Contact Source, (ii) any contract or relationship with such Contact Source which
is harmful to Company’s interests or (iii) any Representative Relationship with
any Contact Source introduced to Recipient by agents or principals of Company,
without Company’s prior written consent to such contract or relationship, which
may be withheld in Company’s reasonable discretion.

(3) Recipient does hereby agree to keep confidential and not to disclose the
name, address, telephone, and fax number(s) of any Contact Source introduced to
Recipient by agents or principals of Company, as well as any other confidential
information that Recipient receives during the Term. Recipient does further
agree and acknowledge that such information, including the identity and means of
contact of any Contact Source introduced to Recipient by agents or principals of
Company, is the proprietary information, trade secret and property of Company
and shall so remain for the Term. Upon termination of discussions or upon the
written request of Company, Recipient will return forthwith all written or
descriptive matter of every kind including but not limited to models,
prototypes, notes, documents, etc. which contain such Confidential Information.
Recipient agrees to hold each item of Confidential Information received in
confidence until three (3) years after the expiration or termination of this
Agreement.



--------------------------------------------------------------------------------

(4) “Confidential Information”, as used herein, shall mean all information,
noted as “Confidential” as set forth below, which is disclosed or otherwise
provided by Company, or any representations thereof which relates to or refers
to Company information, business strategy, and technology. Confidential
Information shall not include such information:

 

  a. which was in the public domain prior to any such disclosure by Company;

 

  b. which, after disclosure by Company, comes into the public domain through no
fault of the Recipient;

 

  c. which is disclosed to Recipient by a third party lawfully and with a
legitimate right to disclose; or

 

  d. which was in the legitimate possession of Recipient prior to such
disclosure as evidenced by Recipient’s written records.

Recipient will hold all Confidential Information in trust and confidence; and
will not at any time, without the prior written consent of Company, disclose
Confidential Information to any person other than an employee of Recipient who
is bound to maintain the confidentiality of such Confidential Information and
who has an actual need to know such Confidential Information in order to advance
the purposes of this Agreement and the discussions pursuant hereto; and, will
not use or employ any Confidential Information in connection with any business
or commercial activity which is separate from or does not involve Company.
Notwithstanding the definition of Company Information, and notwithstanding the
public filing status of the anti-inflammatory and liposomal delivery system
patents, Recipient will not discuss the anti-inflammatory and liposomal delivery
system patents or their availability for acquisition with any party other than
the Company for a period of 3 years from execution of this agreement.

(5) In the event that any litigation is commenced between the Recipient and
Company relative to this Agreement or the rights and duties of the Recipient or
Company under this Agreement, the prevailing party in any such litigation shall
be entitled, in addition to such relief as may be granted, to the actual sum
expended for attorneys’ fees and court costs as determined by the court in such
litigation. Should any part or provision of this Agreement be deemed invalid or
unenforceable, it is the intention of the parties hereto that the remaining
portions of the Agreement shall remain in full force and effect. This Agreement
shall be binding upon and inure to the benefit of the successors, heirs,
assignees, agents and principals of the parties hereto. This Agreement shall not
be modified or amended except in writing and signed by the parties hereto and
specifically referring to this Agreement. This Agreement shall be construed
under the laws of California, United States of America and any dispute arising
out of this Agreement shall be adjudicated in a court in the State of
California, United States of America.

IN WITNESS WHEREOF, this Agreement is executed in the City of San Jose, County
of Santa Clara, pursuant to the Laws of the State of California on the date
first hereinabove written.

 

ALCIS HEALTH, INC.    

Recipient:

560 S. Winchester Blvd., Fifth Floor, San Jose, CA 95120     Signature
_____________________________________     Signature
____________________________________ Name
________________________________________     Name
_______________________________________ Title
_________________________________________     Title
________________________________________ Date:             , 2006    
                    , 2006